Citation Nr: 0904480	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-31 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for total right knee replacement.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran requested a hearing before a member of the Board 
in his August 2004 substantive appeal.  However, he failed to 
appear for his October 2008 hearing.   


FINDINGS OF FACT

1.  The veteran underwent a total right knee replacement in 
December 2002.  

2.  The residuals of the veteran's total right knee 
replacement have not caused severe painful motion or weakness 
for any period during this appeal and he does not suffer from 
instability or subluxation, ankylosis of the right knee, 
extension limited to 30 degrees or greater, or non-union of 
the tibia and fibula with loose motion requiring a brace.  

CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for status post total right knee replacement have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
3.102, 4.1, 4.2, 4.7, 4.10, 4.30, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5055, 5256-5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2008).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran underwent a total right knee replacement in 
December 2002.  Prior to his surgery, his service connected 
knee disability was rated as 30 percent disabling.  In an 
April 2003 rating decision, the RO assigned a temporary 100 
percent disability rating for status post total right knee 
replacement, effective from December 2002 through January 
2004.  The veteran was afforded a VA examination in January 
2004, after which the disability rating was continued at 30 
percent in a February 2004 rating decision.

Based on the above, the issue of whether the veteran is 
entitled to a higher evaluation from December 2002 through 
January 2004 is not before the Board as the veteran was 
receiving a 100 percent temporary evaluation at this time.  
The temporary total disability evaluation is not in dispute. 

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, painful movement, swelling, 
deformity, or disuse atrophy.  Where functional loss is 
alleged due to pain upon motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

38 C.F.R. § 4.14 states that evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called "pyramiding", is to be avoided.  However, 
the Court has held that held that in cases where the record 
reflects that the appellant has multiple problems due to 
service-connected disability, it is possible for an appellant 
to have "separate and distinct manifestations", permitting 
separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

Additionally, limitation of motion and instability of the 
knee are two separate disabilities.  A veteran can be rated 
separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

In this case, the RO has evaluated the veteran's status post 
total right knee replacement as 30 percent disabling under 
Diagnostic Code 5055 which rates knee replacements 
(prosthesis).   

Replacement of the knee joint with a prosthesis warrants 
assignment of a 100 percent evaluation for a period of one 
year following implantation of the prosthesis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following discharge from the hospital under the 
provisions of 38 C.F.R. § 4.30.  38 C.F.R. § 4.71a, 
Prosthetic Implants, Note (1).  Thereafter, a minimum 30 
percent disability evaluation will be assigned.  

A 60 percent evaluation will be assigned for chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected lower extremity.  Intermediate 
degrees of residual weakness, pain, or limitation of motion 
will be evaluated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

Diagnostic Code 5256 provides for a 30 percent evaluation for 
ankylosis of the knee in a favorable angle in full extension, 
or in slight flexion between zero degrees and 10 degrees; a 
40 percent evaluation for in flexion between 10 degrees and 
20 degrees; a 50 percent evaluation for in flexion between 20 
degrees and 45 degrees; and a 60 percent evaluation for if 
extremely unfavorable ankylosis at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension of the knee limited to 
5 degrees warrants a non-compensable rating, extension 
limited to 10 degrees warrants a 10 percent rating, extension 
limited to 15 degrees warrants a 20 percent rating, extension 
limited to 20 degrees warrants a 30 percent rating, extension 
limited to 30 degrees warrants a 40 percent rating, and 
extension limited to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5262, non-union of the tibia and fibula 
with loose motion, requiring a brace, is rated at 40 percent 
disabling.  38 C.F.R. § 4.71a.  Mal-union of these bones, 
with marked knee or ankle disability, is rated at 30 percent 
disabling.  Id.  With moderate knee or ankle disability, a 20 
percent rating is assigned, and, with slight knee or ankle 
disability, a 10 percent rating is assigned.  Id.

Additionally, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, Diagnostic Code 
5257 provides for a 10 percent evaluation where the recurrent 
subluxation or lateral instability is "slight," a 20 
percent evaluation where the subluxation or lateral 
instability is "moderate," and a 30 percent evaluation 
where the subluxation or lateral instability is "severe."  
38 C.F.R. § 4.71a.  

The veteran has complained in various statements of record, 
including his February 2004 notice of disagreement and August 
2004 substantive appeal, that he suffers from severe pain in 
his right knee, as well as limited range of motion, weakness, 
and instability.  

The veteran was afforded VA examinations in January 2004, 
October 2004, April 2006, and February 2008.  Also of record 
are VA treatment notes documenting complaints of knee pain 
and stiffness.  There is no evidence in any of the medical 
examinations of instability or subluxation, ankylosis of the 
right knee, extension limited to 30 degrees or greater, or 
non-union of the tibia and fibula with loose motion requiring 
a brace, providing evidence against this claim.   

Over the course of his examinations, the veteran showed 
limited range of motion with extension ranging from 0 to 10 
degrees and flexion ranging from 90 to 115 out of 140 
degrees, with pain at the end of this range.  The January 
2004 examiner observed that range of motion was additionally 
limited by pain with repetitive use, but did not specify by 
how much.  The April 2006 examiner noted some weakness and 
mild tenderness to palpation and reported increased pain 
following repetitive use, without additional limitation of 
motion.  The February 2008 examiner observed decreased 
strength in the right lower extremity.  

According to the January 2004 examiner, the veteran is 
independent with his activities of daily living, although he 
has difficulty with stairs, sitting for long periods of time, 
and driving.  The April 2006 examiner concluded that the 
veteran's right knee replacement has no effect on his usual 
daily activities, except that during flare-ups, the veteran 
pays someone to mow his lawn.  He is also unable to jog or 
run.  According to the February 2008 examiner, the veteran 
experiences occasional sharp pain on standing or going up 
stairs, but that this pain does not prevent the veteran from 
walking or using the stairs and there is no lack of 
endurance.  The examiner concluded that the veteran's knee 
condition has no effect on his usual daily activities.  

The January 2004 examiner reported that the veteran uses a 
knee brace and the October 2004 examiner reported that the 
veteran uses a cane, but in the April 2006 and February 2008 
examination reports, it is noted that the veteran does not 
use any assistive devices.  

At the January 2004 VA examination, the veteran reported that 
the pain in his right knee was 4/10.  The October 2004 
examination report does not note the severity of the 
veteran's right knee pain, but indicates that the veteran's 
pain increases with increased physical activity such as 
standing, walking, or prolonged positioning.  The veteran 
reported using Tylenol and Flexeril to treat his pain.  
According to the April 2006 VA examination report, the 
veteran experiences pain in his right knee on an intermittent 
basis.  Some days he has pain and some he does not.  The 
intensity of the pain was described as varying from 5/10 to 
10/10.  The veteran's medications included Gabapentin for 
pain and Carisoprodol for muscle spasms.  According to the 
most recent examination report from February 2008, the 
veteran experiences occasional sharp pain in his right knee 
upon standing up or going up and down stairs.  This pain is 
described as brief, with an intensity of 4/10 or 5/10 and 
does not stop the veteran from walking or using the stairs.  
According to the report, the veteran denied taking any 
medications for his right knee because there was "no bad 
pain."  

The above evidence weighs against granting a rating in excess 
of 30 percent for the veteran's left knee disability under 
Diagnostic Code 5055 for any period.  There is no significant 
evidence of weakness and the veteran's pain is generally 
described as intermittent and of moderate severity.  In fact, 
at the January 2008 examination, the veteran reported that he 
did not take any medication for his knees because there was 
"no bad pain."  Other than preventing strenuous physical 
activities such as running, there is no objective evidence 
that the veteran's right knee disability prevents him 
performing his daily activities, including walking and using 
the stairs.  In short, there is no evidence of severe painful 
motion or weakness in the right knee to warrant a rating of 
60 percent.  

The evidence is also against a rating in excess of 30 percent 
for the veteran's right knee disability based on limitation 
of motion.  Indeed, to warrant even a 10 percent rating under 
Diagnostic Codes 5260-5261, the veteran must have flexion 
limited to 45 degrees or extension limited to 10 degrees.  To 
warrant a 20 percent rating, the veteran must have flexion 
limited to 30 degrees or extension limited to 15 degrees.  On 
objective testing, the veteran's range of motion has never 
been limited to more than 10 degrees extension or 90 degrees 
flexion.  

The Board has also considered whether any other alternate 
diagnostic codes enable an increased rating for the veteran's 
right knee disability evaluated based on limitation of 
motion.  In this regard, as the evidence fails to establish 
ankylosis, Diagnostic Code 5256 is not for application.  
Similarly, as the evidence fails to demonstrate non-union of 
the tibia or fibula, a 40 percent rating is not possible 
under Diagnostic Code 5262.  

Assignment of a separate rating for a right knee disability 
predicated on instability under Diagnostic Code 5257 is also 
not appropriate here.  Indeed, the medical evidence, as 
detailed in pertinent part above, does not demonstrate 
subluxation or instability.  

Also considered by the Board is whether the veteran's total 
right knee replacement warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Here, the veteran's reported symptoms, including pain, 
weakness, stiffness, and limited range of motion are all 
adequately addressed by the schedule of ratings.  There are 
no manifestations of the veteran's knee disability that have 
not contemplated by the rating schedule and assigned an 
adequate evaluation based on evidence showing the 
symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for a disability rating in 
excess of 30 percent for status post total right knee 
replacement for any period on appeal.  Additionally, there is 
no basis for assignment of a separate evaluation for 
instability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The VCAA duty to notify, other than as to Vazquez-Flores, was 
satisfied by way of a letter sent to the veteran in April 
2006 that informed him of what evidence was required to 
substantiate his claim and of the veteran's and VA's 
respective duties for obtaining evidence.  This letter also 
informed the veteran how VA assigns disability ratings and 
effective dates.  Vazquez-Flores notice was provided to the 
veteran in July 2008 letter.  

However, notice in this case was not provided to the veteran 
prior to the initial rating decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the April 2006 and July 2008 letters were not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case issued in May 2008, January 2008, and August 2008, 
after the notice was provided in April 2006 and July 2008.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records.  
The veteran was also afforded VA examinations in January 
2004, October 2004, April 2006, and February 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


